Notice of Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 3/1/2022 is acknowledged and has been entered. The 35 U.S.C. §112b rejection of claims 14-16 have been overcome, and these rejections are withdrawn. Subsequent to discussions with the Examiner, on 3/17/2022 Applicant filed arguments against a potential 35 U.S.C. §101 rejection of amended claim 1 and a Terminal Disclaimer over US 9,946,165. Applicant’s arguments are persuasive, and the 35 USC §101 rejection is withdrawn. The Terminal Disclaimer has been approved, and the Double Patenting rejections are withdrawn.
Claims 1-20 (claims set filed 3/17/2022) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Cherry et al (IEEE Transactions on Semiconductor Manufacturing, vol. 19, No 2, May 2006 Pgs 159-172, cited and a copy made of the record by Applicant) a diagnostic computer product for use in relation to an industrial process, the computer product comprising a non-transitory computer- readable medium having instructions therein, the instructions, when executed by a data processing system, programmed to cause the data processing system to at least: receive object data for a set of physical product units that have been subjected nominally to the same industrial process, the object data for each product unit representing one or more parameters measured on the product unit at points spatially distributed across the product unit (Fig. 1 and associated text teach receiving metrology data from different sites on production wafers); define a multidimensional space in which the object data for each of the product units can be . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M IACOLETTI whose telephone number is (571)270-5789. The examiner can normally be reached 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        3/23/2022